Citation Nr: 0033071	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hallux valgus 
deformity with bunions and hammertoes of the second, third, 
and fourth toes of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1978 to 
January 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Review of the claims file shows that in November 1998 the RO 
received a claim from the appellant requesting an effective 
date earlier than October 9, 1997, for the grant of a 20 
percent rating for his hallux valgus deformity with bunions 
and hammertoes of the second, third, and fourth toes of the 
left foot.  However, the RO did not promulgate a rating 
decision as to the claim.  Notwithstanding that such issue 
was included in a statement of the case issued to the 
appellant in January 1999, which also included the issue of 
whether an increased rating was warranted for the left foot 
disability, the fact remains that a rating decision was not 
made on the claim for an earlier effective date for the 
assignment of the 20 percent rating, which thereby deprived 
the appellant of notice of a rating decision on the issue and 
the opportunity to file a notice of disagreement as to an 
adverse rating decision.  Therefore, the Board finds that the 
earlier effective date claim has not been developed for 
appellate consideration.  This issue is referred to the RO in 
order to permit the RO to conduct a rating action and to 
provide the appellant with subsequent notification of his 
appellate rights regarding the rating decision.  


FINDING OF FACT

Hallux valgus deformity with bunions and hammertoes of the 
second, third, and fourth toes of the left foot is productive 
of severe disability that is manifested by pain and 
significant functional impairment.  



CONCLUSION OF LAW

A 30 percent rating for hallux valgus deformity with bunions 
and hammertoes of the second, third, and fourth toes of the 
left foot is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that his hallux valgus deformity with 
bunions and hammertoes of the second, third, and fourth toes 
of the left foot is more severely disabling than currently 
evaluated, thereby warranting a higher rating.  At an October 
2000 Travel Board hearing, he testified that the toes on his 
left foot stayed constantly curled, that he has problems with 
calluses on the ball and the outside of the left foot, and 
that he experiences a great deal of pain and swelling 
associated with the left foot.  

Service medical records show that the appellant's enlistment 
examination noted a defect of asymptomatic hallux valgus, 
greater on the left than on the right.  He was subsequently 
treated on several occasions during service for left foot 
problems.  Callus formation was noted in the plantar surface 
of the left foot in June 1978.  Onychocyptosis left hallux 
was diagnosed in July 1978, while an X-ray at that time 
revealed hammertoe deformity involving the left second, 
third, fourth, and fifth toes.  In October 1978, findings 
included hallux valgus, callus formation on the plantar 
surface of the foot at the second and third 
metatarsalphalangeal joints, and apparent hammertoes and 
tinea pedis, with the overall disability considered moderate 
to severe.  The December 1978 separation examination reported 
a bunion at the left great toe.  

A June 1981 VA examination report noted abducted and slightly 
valgus rotation of the left great toe, contracted and 
deformed left second, third, and fourth toes, and callus at 
the sub second left metatarsal head.  The diagnoses were 
hallux abductus valgus of the left hallux, hammertoes at the 
left second, third, and fourth toes, callus sub second left 
metatarsal head, and ingrown tibial nail margin of the left 
hallux.  

VA outpatient records dated from 1980 to 1987 show that the 
appellant received occasional treatment for foot problems and 
that a left Mitchell bunionectomy with release of the 
adduction tendon of the left great toe was performed in July 
1985.  

A June 1995 VA outpatient record showed treatment for an 
exacerbation of chronic left foot pain.  The appellant 
reported that he had been unable to walk with his cane and 
had had to quit two jobs because of the pain.  A left foot X-
ray revealed mild degenerative joint disease of the first 
metatarsalphalangeal joint with elevatus.  On physical 
examination, hammertoe deformity was noted in the left 
second, third, and fourth toes, with the second toe greater 
than the third and fourth, fat pad atrophy, "HD" sub 
metatarsal at the left second toe, and recurrent hallux 
abductus valgus.  

A VA feet examination was performed in December 1997.  The 
appellant reported that the toes on his left foot had been 
curling up toward the sole ever since the "1984" left foot 
surgery.  He described several symptoms related to his left 
foot, including pain on prolonged standing, intermittent 
swelling, poor circulation causing paresthesias of the whole 
of the foot extending up to the left knee, and frequent 
ingrown toenails.  He indicated that he could walk 500 yards, 
that he used a cane, and that he had worked as a chef but 
that the left foot problems had forced him to stop working 
two years before.  

The December 1997 examination revealed hallux valgus 
deformity and hammertoe deformity of the left second, third, 
fourth, and fifth toes.  There was no significant pes planus 
deformity.  Pulses in the feet were good, and there was no 
decreased temperature, discoloration, or edema of the feet.  
A callus was noted on the sole of the left foot over the 
second metatarsal head.  Decreased touch sensation was 
identified over the medial aspect of the first 
metatarsalphalangeal joint, and there was decreased pain 
sensation over the medial aspect of the first metatarsal-
phalangeal joint scar, as well as decreased pain sensation on 
the medial and lateral aspects of the left foot.  The left 
leg was within normal limits.  The appellant walked in such a 
fashion that he seemed to place more weight in the lateral 
aspect of the left foot than in the rest of the foot.  He was 
able to rise on his heels and toes without difficulty.  The 
angulation of the hallux valgus deformity of the left foot 
was 30 degrees, while range of motion testing of the left 
first metatarsophalangeal joint revealed dorsiflexion to 35 
degrees and plantar flexion to 10 degrees.  There was a 
slightly ingrown toenail on the left great toe that was 
without tenderness, edema, or infection.  A left foot X-ray 
showed residual hallux valgus deformity and flexion deformity 
of the third and fourth toes.  The diagnoses were chronic 
left foot pain, status post remote injury; hallux valgus 
deformity of the left foot, status post previous surgery; 
hammertoe deformity of the left second, third, fourth, and 
fifth toes, previous surgery on the second toe; paresthesias 
of the left foot and leg, of uncertain etiology; and calluses 
of the sole of the left foot.  The examiner opined that the 
functional loss due to pain in the left foot by subjective 
data was quite significant.  

A June 1989 Board decision granted service connection for 
hallux valgus deformity with bunions and hammertoes of the 
second, third, and fourth toes of the left foot, effective 
June 9, 1987, on the basis of aggravation by military service 
of a condition that preexisted such service.  A July 1989 
rating decision implemented the June 1989 Board decision and 
assigned a 10 percent rating under Diagnostic Code 5282.  A 
January 1998 rating decision granted a 20 percent rating 
under Diagnostic Code 5284 for the left foot disability from 
October 9, 1997, the date of receipt of the appellant's claim 
for an increased rating for his left foot disability.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

For foot injuries other than those listed under Diagnostic 
Codes 5279 to 5283, severe disability is assigned a 30 
percent evaluation, moderately severe disability is assigned 
a 20 evaluation, and moderate disability is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After careful evaluation of the clinical findings presented 
in this case, the Board concludes that the degree of pain and 
deformity currently manifested, which a VA physician has 
indicated causes quite significant functional loss, 
represents symptomatology that more nearly approximates a 
severe disability of the left foot.  Therefore, under the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
appellant's hallux valgus deformity with bunions and 
hammertoes of the second, third, and fourth toes of the left 
foot warrants a 30 percent rating, which is the highest 
assignable, under Diagnostic Code 5284.  Inasmuch as the 
appellant has neither clawfoot nor flatfoot associated with 
his left foot disability, the Board is unable to identify a 
basis to assign a rating greater than 30 percent under any 
other Diagnostic Code.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and swelling in his 
left foot, the Board does not find that such pain and 
swelling has resulted in functional impairment in excess of 
that contemplated in the 30 percent evaluation already 
assigned for severe foot disability.  The evidence indicates 
that that he can walk 500 yards, that he is able to rise on 
the heels and toes without difficulty, that pulses in the 
left foot are good, and that the left foot has no decreased 
temperature, discoloration, or edema.  Hence, the Board does 
not find that a higher disability evaluation is warranted for 
the appellant's hallux valgus deformity with bunions and 
hammertoes of the second, third, and fourth toes of the left 
foot on the basis of functional impairment.  


ORDER

A 30 percent rating for hallux valgus deformity with bunions 
and hammertoes of the second, third, and fourth toes of the 
left foot is granted, subject to the laws and regulations 
governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

